Citation Nr: 0612763	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for an occipital head 
scar, now rated as noncompensable. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for an occipital head scar, now 
rated as noncompensable, and denied a petition to reopen a 
claim for service connection for a psychiatric disability.  


FINDINGS OF FACT

1.   The veteran's occipital head scar is tender on palpation 
but does not limit motion and is not disfiguring or unstable. 

2.  Since December 1997, evidence has been submitted that, 
although new, is cumulative, redundant, does not relate to an 
unestablished fact, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for an occipital 
head scar have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (2001).

2.  The criteria for new and material evidence to reopen a 
finally adjudicated claim have not been met.  38 U.S.C.A. §§ 
1131, 5108, 7401 (West 2002); 38 C.F.R. 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  That correspondence also discussed both the 
criteria for reopening a claim by submission of new and 
material evidence and the criteria for establishing service 
connection for a disability.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __ 
(Fed. Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __ (Vet. App. Mar. 3, 2006); Kent v. 
Nicholson, No. 04-181, __ Vet. App. __ (Vet. App. Mar. 31, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudications in the September 2002 rating decision and 
September 2003 statement of the case.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained a medical examination.  VA has satisfied both 
the notice and duty to assist provisions of the law.

Increased Rating for an Occipital Head Scar

Service medical records show that the veteran had a deeply 
pigmented nevus of the scalp surgically removed from the back 
of his neck as a clinic outpatient in March 1956.  The RO 
granted service connection in July 1970 and assigned a 
noncompensable rating.  The veteran seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown,
7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined.  38 C.F.R. § 4.25 (2005).  One exception 
provided for is the anti-pyramiding provision of 38 C.F.R. § 
4.14 (2005), which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  However, the Court of Appeals 
for Veterans Claims (Court) held that facial disfiguration 
and pain were separate and distinct problems and each may be 
separately rated and then combined.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).   Therefore, the Board will discuss the 
rating criteria for disfigurement of the head, face, and neck 
under DC 7800 and for tender or painful scars under DC 7804.  
Other diagnostic codes address scars that are the result of 
burns or cause limitation of motion.  Neither is applicable 
to this case. 

The veteran's claim was received by the RO in March 2001.  
Rating criteria under 38 C.F.R. § 4.118 were changed 
effective August 30, 2001.  Where a new regulation is issued 
during the period when the claim remains pending, the new 
provision only applies to the period on and after its 
effective date, unless the statue or regulation clearly 
indicates otherwise.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The Board will discuss the criteria under both old 
and new rating schedules.  

Under the old schedule, a disfiguring scar of the head, face, 
or neck is rated based on qualitative scale.  A 
noncompensable rating is assigned for slight disfigurement; a 
10 percent rating is assigned for moderate disfigurement.  
Higher ratings require marked and unsightly deformity of 
eyes, lips, ears, or one side of the face.  A rating of 10 
percent or higher may be increased by 20 percent if there is 
marked discoloration.  38 C.F.R. § 4.118, DC 7800 (2001). 

Under the new criteria, disfigurement of the head, face, or 
neck is rated for visible or palpable tissue loss, gross 
distortion or asymmetry of features (nose, chin, forehead, 
eyes, ears, cheeks, lips), or for one or more of eight 
characteristics of disfigurement.  The characteristics are:  
length 13 or more centimeters; width at least 0.6 
centimeters; contour elevated or depressed on palpation; scar 
adherent to underlying tissue; and four other characteristics 
where the affected area exceeds 39 square centimeters.  A 10 
percent rating is assigned if the scar displays one 
characteristic.  A 30 percent rating is warranted if the scar 
displays two or three characteristics or there is distortion 
or asymmetry of one feature.  38 C.F.R. § 4.118, DC 7800 
(2005). 

Under the old criteria, a 10 percent rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001). Under the 
new criteria a 10 percent rating is warranted for a 
superficial scar that is painful on examination.  38 C.F.R. § 
4.118, DC 7804 (2005).  Under both versions of the relevant 
criteria, a 10 percent rating is the maximum available 
rating.

In an August 2002 VA examination, the veteran stated that he 
experienced throbbing of the scar in cold, damp weather.  The 
VA examiner measured the scar as four centimeters long and 
0.2 centimeters wide (0.8 square centimeters).  The examiner 
noted that there was no limitation of function, ulceration or 
breakdown of skin, elevation or depression of the scar, 
tissue loss, adherence, edema, inflammation, or keloid 
formation.  He noted that the veteran experienced tenderness 
on palpation and that the scar was lighter than the 
surrounding skin.  He concluded that there was no 
disfigurement. 

Therefore, the Board concludes that the veteran's scar does 
not warrant a compensable rating under both the old and new 
criteria of DC 7800 because the opinion of a competent 
medical provider is that there is no disfigurement.  There 
are no contrary medical opinions of record.  There is no 
tissue loss, distortion, or asymmetry.  The scar had none of 
the eight characteristics of disfigurement.  The increased 
factor for discoloration is not applicable because the 
discoloration is less than 39 square centimeters. 

However, the Board concludes that a 10 percent rating is 
warranted under DC 7804 because the veteran experiences 
tenderness on palpation.  Although the old criteria requires 
"tender and painful on objective demonstration" and the new 
criteria requires "painful on examination," the Board 
concludes that the 10 percent rating is warranted throughout 
the pendency of the appeal under both old and new criteria 
since any reasonable doubt about the equivalence of 
tenderness and pain should be resolved in favor of the 
veteran.  No higher rating is available. 

New and Material Evidence for a Psychiatric Disability

Evidence that is both new and material evidence is needed to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, first diagnosed as schizophrenic 
reaction, undifferentiated type.  See 38 U.S.C.A. §§ 5108, 
7104(b); 
38 C.F.R. §§ 3.156 (2000), 20.1100, 20.1104, 20.1105 (2005); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New 
and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes that the definition of "new and material 
evidence" was revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
this case, which was filed before August 29, 2001.  See 38 
C.F.R. § 3.156(a) (2005).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

The Board notes that the reason for denial of service 
connection by the Board in May 1975 was that the veteran's 
psychiatric disorder was not incurred or aggravated during 
service, was not manifest to a compensable degree within one 
year thereafter, and was not proximately due to or as a 
result of a service-connected disability.  The RO denied the 
petition to reopen the claim in December 1997 because 
evidence submitted was duplicative and cumulative of evidence 
previously submitted. 

In his petition to reopen his claim in March 2001, the 
veteran stated that he received all his medical care from VA 
facilities in Ponce and San Juan, Puerto Rico.  The record 
contains VA treatment and examination records from March 1992 
to September 2003, relating mostly to treatment of other 
disabilities.  In May 1992, the veteran complained of 
nervousness and loss of sleep.  A VA examiner noted mild 
dysphasia and anxious mood, but also noted normal cognitive 
function and no positive signs of psychosis.  Nevertheless, 
he diagnosed schizophrenia by history and provided 
medication.  The veteran sought treatment in September 1997 
for nervousness and loss of sleep.  The same VA examiner 
noted the veteran was an unreliable historian and was 
disoriented in time.  His diagnosis was amnesic disorder and 
alcohol dependence.  He made no comment in either examination 
regarding the etiology of the condition or any relationship 
to military service.  There are no other medical records that 
show examination, treatment, or the etiology of any 
psychiatric condition. 

The Board concludes that the evidence submitted since the 
last final decision, although new, is not material because it 
does not provide facts relevant to whether the veteran's 
psychiatric condition was incurred in or aggravated by 
service or is a result of a service connected disability.  
The veteran contends that his psychiatric condition was 
caused by the in-service operation to remove a nevus in March 
1956. 
This proposition was rejected by the Board in May 1975.  No 
new medical evidence regarding this issue has been submitted.  
The veteran's statements are neither new nor material since a 
lay person is generally not competent to opine on matter 
requiring knowledge of medical principles.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App 211 (1993).  

The veteran also contends that since the Court of Appeals for 
Veterans Claims (Court) was created after the Board's 
decision in 1975, the sum of all its relevant decisions to 
date represent new and material evidence.  The veteran does 
not indicate which decisions, if any, are changes in the 
interpretation of the law relevant to his claim.  A change in 
the interpretation of the law regarding procedural issues and 
that does not establish a new basis of entitlement to 
benefits does not in and of itself constitute new and 
material evidence to reopen a claim.  Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1988).  Additionally, by their 
terms, 38 U.S.C.A. § 7104 and § 7105 require the appellant to 
submit new factual evidence and cite specific errors of fact 
and law.  Therefore, the Board does not consider an 
unspecified body of decisions of the Court to be new and 
material evidence. 

In sum, the credible evidence submitted since the last final 
decision, although new, does not bear directly and 
substantially on the matter under consideration.  As the 
preponderance of the evidence is against this petition, the 
"benefit of the doubt" rule is not for application, and the 
claim may not be reopened.  See 38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A 10 percent rating for an occipital head scar is granted 
pursuant to Diagnostic Code 7804, subject to the laws and 
regulations governing the disbursement of monetary benefits. 

The claim for service connection for a psychiatric disability 
is not reopened because new and material evidence has not 
been received.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


